Exhibit News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Enerplus announces 2008 second quarter results and increase in monthly cash distribution rate TSX: ERF.un NYSE: ERF CALGARY, Aug. 7 /CNW/ - Enerplus Resources Fund is pleased to report one of the most successful quarters in our operating history. Highlights are as follows: << - Cash flow from operating activities was $364.5 million, up 53% over the second quarter of 2007 due to strong commodity prices and record production volumes. - Cash distributions for the quarter were maintained at $0.42 per unit per month ($1.26 per unit for the quarter) resulting in a payout ratio of 56% versus 68% for the second quarter of 2007. Including our development capital expenditures, our adjusted payout ratio for the second quarter was approximately 80% indicating that our cash flow was more than covering both distributions and capital spending. - Given the strength in commodity prices, ther performance of our operations and the health of our balance sheet, we will be increasing the monthly cash distribution to unitholders by 12% to $0.47 per unit per month effective with the September 20, 2008 cash distribution payment. - Daily production volumes averaged a record 100,188 BOE during the quarter, reflecting the full integration of the Focus assets within our portfolio, the earlier than expected return of our Giltedge production and the continued success of our development capital program. - With the exception of a small increase in operating costs, we remain on track to meet our operational guidance for 2008. We continue to expect to produce an average of 98,000 BOE/day for the year with an exit rate of 100,000 BOE/day. - We have completed the analysis of the core holes drilled in our winter delineation program on our Kirby oil sands lease. Preliminary estimates from our third party reserves engineers indicate a revised best estimate contingent resource of approximately 414 million barrels, representing an increase of 170 million barrels (70%) over our original estimate of 244 million barrels for the entire lease. We continue to prepare our regulatory application for the first 10,000 bbl/day project and expect to file the application later this fall. - Subsequent to quarter end we successfully divested our working interest in the Joslyn oil sands lease for net proceeds of approximately $500 million compared to our investment of approximately $115 million. - We continue to maintain a conservative balance sheet with a debt-to-cash flow ratio of approximately 0.4x after using the Joslyn sale proceeds to pay down bank debt. The flexibility of a strong balance sheet will allow us to continue to develop our existing conventional resource plays, fully develop our growing Kirby oil sands resource and pursue high quality acquisitions to add accretive cash flow to our business. - We realized an average sales price of $9.87/Mcf on our natural gas production and approximately $114.04/bbl on our crude oil production. These represent increases of 40% and 84% respectively over the second quarter of 2007. With the increase in commodity prices, we realized cash hedging losses of $64 million in the quarter. - We invested $88 million on our development program drilling 100 gross wells. 60% of our expenditures were focused on crude oil, but the majority of our wells drilled were in our shallow gas resource play. - Our cash operating costs were $9.43/BOE compared to $9.80/BOE last year at this time. We are raising our guidance on operating costs for the year to approximately $9.00/BOE from $8.65/BOE, primarily due to increased service rig activity on optimization efforts in the U.S. and additional costs for fuel and supplies. Although the well optimization efforts in the U.S. have increased our overall operating costs, we are pleased with the production performance from our Bakken Oil resource play as a result. - Cash general and administrative expenses were $1.67/BOE versus $1.94/BOE during the second quarter of 2007. >> SUMMARY FINANCIAL AND OPERATING HIGHLIGHTS All amounts are stated in Canadian dollars unless otherwise specified. In accordance with Canadian practice, production volumes, reserve volumes and revenues are reported on a gross basis, before deduction of Crown and other royalties, unless otherwise stated. Where applicable, natural gas has been converted to barrels of oil equivalent ("BOE") based on 6 Mcf:1 BOE. The BOE rate is based on an energy equivalent conversion method primarily applicable at the burner tip and does not represent a value equivalent at the wellhead.
